Citation Nr: 1438282	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  14-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for a back and neck disability.  Because disabilities of the cervical and thoracolumbar spine are separate distinct entities, the Board finds that separate handling is indicated.

The matter of service connection for a low back disability on de novo review is being REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if action on his part is needed.


FINDINGS OF FACT

1.  A February 2008 rating decision denied the Veteran service connection for a low back disability based on a finding that any such disability was not shown to be related to his service.

2.  Evidence received since the February 2008 rating decision includes a private medical opinion that relates the Veteran's low back disability to his duties in service; addresses an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.

3.  A February 2008 rating decision denied the Veteran service connection for a neck disability based on a finding that any such disability was not shown to be related to the Veteran's service.

4.  Evidence received since the February 2008 rating decision does not pertain to a neck disability; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a neck disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received, and the claim of service connection for a neck disability may not be reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A May 2011 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  The RO arranged for a VA medical examination in May 2012.  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is also met

Legal Criteria, Factual Background, and Analysis

A February 2008 rating decision denied the Veteran service connection for a back and neck disability based essentially on a finding that any such disability was not related to his active military service.  The pertinent evidence of record at the time of the February 2008 rating decision included the Veteran's service treatment records (STRs), VA treatment records from Beckley VA Medical Center (VAMC), and lay statements in which he reported a back disability due to carrying his backpack during service.  He did not file a notice of disagreement with the decision or submit additional evidence within a year following.

Thereafter, received for the record were additional VA treatment records (some of which were in existence at the time of the February 2008 rating decision but not associated with the record) including, treatment records from Huntington VAMC to include reports of November 2007 lumbar and cervical spine x-rays.  This additional evidence is not material because it in no way suggests that the claimed back and neck disabilities may be related to service.  Accordingly, the February 2008 RO decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F. 3d 1362, 1367-68 (Fed. Cir. 2011) ("VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.").

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  See 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Additional pertinent evidence received since the February 2008 rating decision includes VA treatment records (outpatient and examination reports), private medical records including a nexus opinion, and lay statements from the Veteran.  The VA records document ongoing complaints and treatment for chronic low back pain; they do not include any notation of treatment for neck complaints since 2007. 

Private records from Veteran's physical therapist, received in June 2011, include reports of signs/symptoms of a degenerative process of the lumbar spine.  The therapist noted that the Veteran has consistently complained of back problems, and opined that because there has been no other specific involvement regarding the low back other than in the Veteran's military duties, it would be reasonable to find that the spine problem resulted from the physical demands of military service.  An April 2011 therapy note states that the Veteran noted low back pain in service which very likely was the beginning of the degenerative process.  On the VA examination in May 2012, lumbar degenerative disc disease was diagnosed.

Regarding a low back disability, the opinion by the therapist (a medical professional) addresses a previously unestablished fact as it relates a currently diagnosed low back disability to the rigors of military training.  Because absence of a nexus between a current low back disability and the Veteran's service was a basis for the previous denial of the claim, and particularly in light of the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki 24 Vet. App. 110 (2010), the new evidence also raises a reasonable possibility of substantiating the claim.  Therefore, it is both new and material, and the claim of service connection for a low back disability may be reopened.  De novo consideration of the claim is addressed in the remand below.

Regarding a neck disability, no evidence received since the February 2008 rating decision pertains to such disability.  Therefore, the additional evidence received cannot be found to pertain to an unestablished fact necessary to substantiate a claim of service connection for a neck disability or to raise a reasonable possibility if substantiating such claim.  As new and material evidence has not been received with respect to a neck disability the claim seeking service connection for such disability, may not be reopened. 


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.

The appeal to reopen a claim of service connection for a neck disability is denied.


REMAND

The Veteran receives ongoing treatment for his back disability; however, the most recent treatment records associated with the record are dated in January 2014.  As more recent treatment records may contain pertinent information and are constructively of record, they must be secured.

The Veteran's STRs are silent for any complaints or treatment for a back disability.  He reports that his current back disability resulted from his carrying a backpack, and weapons and marching during service.  As such are activities are consistent with military training; it may be conceded that he carried a weapon and a backpack, and marched in service.  On May 2012 VA lumbar spine examination, he reported he had the onset of a low back problem during basic training in 1965, and that it has since become progressively worse.  The diagnosis was degenerative disc disease of the lumbar spine.  The VA examiner opined that the current degenerative disc disease of the lumbar spine was less likely as not (less than 50% probability) caused by or a result of the Veteran's military service.  The examiner explained that recent back pain or back injury is an acute and self-limited disability, and that there is no [evidence of] definitive chronic back disability and treatment in service.  The examiner opined that the degenerative disc disease of the lumbar spine is a generalized process related to age.
The May 2012 VA examiner's opinion is inadequate for rating purposes because it cites to a lack of contemporaneous medical evidence in finding against the Veteran's claim.  While an examiner may consider a lack of evidence as one of the considerations in reaching a conclusion, the lack of evidence may not be the sole rationale relied upon.  See Buchanan v. Nicholson; 451 F. 3d 1331 (Fed. Cir. 2006) (lack of contemporaneous records does not in and of itself render lay evidence not credible).  Accordingly, another medical opinion regarding the etiology of the Veteran's low back disability is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The case is REMANDED for the following:
1.  Secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for his back since January 2014.  He should also be asked to identify any non-VA providers of treatment or evaluations he has received for his back and to provide release for VA to secure complete records of such evaluations and treatment, and the AOJ should secure records of all such treatment and evaluations.

2.  Thereafter, arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to the May 2012 VA examiner for review and an addendum opinion regarding the etiology of the Veteran's low back disability.  The examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's current low back disability?  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to his active service/activities therein?  The examiner must explain the rationale for all opinions, with citation to supporting clinical data.  The explanation should reflect consideration of the Veteran's reports of postservice continuity of complaints and symptoms (and include reasoning for any rejection of the reports as not credible).

The provider should note that the absence of contemporaneous records cannot be the sole basis for rejecting lay statements reporting onset in service and continuity since.  If there is an aspect of the current pathology from which it is inherently evident that it is of more recent onset, such should be identified.  If the May 2012 examiner is unavailable (or unable) to provide the opinion sought, the record should be forwarded to another orthopedist for the opinion sought.

3.  Then review the record and readjudicate the claim de novo.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


